 AJAX MAGNETHERMIC CORP.Ajax Magnethermic Corporation and United Steel-workers of America, AFL-CIO, CLC. Case 8-CA-10503April 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on October 12, 1976, byUnited Steelworkers of America, AFL-CIO, CLC,herein called the Union, and duly served on AjaxMagnethermic Corporation, herein called the Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 8, issued a complaint and notice of hearingon November 23, 1976, and an amendment to thecomplaint and notice of hearing on December 15,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, amendment to the com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint, as amended, alleges in substance that onSeptember 15, 1976, following a Board election inCase 8-RC-10074, the Union was duly certified asthe exclusive collective-bargaining representative ofRespondent's employees in the unit found appropri-ate; I and that, commencing on or about September28, 1976, and that at all times thereafter, Respondenthas refused and continues to date to refuse, tobargain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On December2 and 22, 1976, Respondent filed answers to thecomplaint, and to amendment, respectively, admit-ting in part, and denying in part, the allegations inthe complaint.On January 21, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 8,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-' Official notice is taken of the record in the representation proceeding,Case 8-RC-10074, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Elecirosyslems., Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,229 NLRB No. 45dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answers to the complaint, as amended, and inits response to the Notice To Show Cause Respon-dent denies in substance the material allegations ofthe complaint and asserts as an affirmative defensethe ineligibility of the Union of representative statusbecause "the election was conducted in an atmo-sphere which did not lend itself to a fair andunencumbered election" and therefore the certifica-tion was invalid and Respondent is relieved of itsduty to bargain. Respondent further alleges that"because of changes in personnel and conditions, theUnion does not presently represent a majority of theemployees of the unit." The General Counsel assertsthat Respondent's contention that the Union wasimproperly certified because of election irregularitieswas duly considered by the Board in its Decision andCertification of Representative. Respondent makesno claim that such alleged defenses are in fact newlydiscovered or based on previously unavailableevidence. Therefore, General Counsel argues thatthere exists no issue which would warrant a hearingbefore the Board.Our review of the record herein, including therecord in Case 8-RC-10074, discloses that pursuantto a Stipulation for Certification Upon ConsentElection an election was conducted among theemployees in the stipulated unit on October 30, 1975,which resulted in a vote of 31 votes for, and 30against, the Union. Respondent filed timely objec-tions which alleged in substance that (1) individualsacting as agents of the Union picketed Respondent'soffices daily from the time of the filing of the petitionuntil a week before the election and threatened andharrassed employees; and (2) union agents harrassedand threatened several employees "as to what wouldhappen if the Union did not win the election." Afterinvestigation the Regional Director on December 18,1975, issued his Report on Objections in which hefound that the objections failed to raise substantialissues of either fact or law with respect to theelection, and recommended that the objections be1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F. Supp. 573 (D.C. Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverruled and that a certification of representative infavor of the Union be issued.On January 12, 1976, Respondent filed exceptionsto the Regional Director's Report on Objections inwhich it essentially reiterated the allegations set forthin its objections and contended that the electionshould be set aside and a new election ordered. OnSeptember 15, 1976, the Board issued its Decisionand Certification of Representative adopting theRegional Director's findings and recommendations.On September 28, 1976, Respondent, in response toa request for bargaining by the Union, alleged thatthe certification was invalid and that the Union didnot "represent a majority of the unit as presentlyconstituted."Respondent further stated that it did not recognizethe Union as the bargaining agent for the employeesin the appropriate unit. In response to the Notice ToShow Cause,2Respondent argues that the GeneralCounsel's Motion for Summary Judgment should bedenied and that due process requires a hearing on theissues presented herein. Respondent further allegesthat a hearing should have been directed to considerthe objections to the conduct of the election filed byRespondent in Case 8-RC-10074. These objectionswere, however, raised and considered in the represen-tation case and ruled upon there. Moreover, it is wellsettled that the parties do not have an absolute rightto a hearing. Only when the objecting party presentsa prima facie showing of "substantial and material"issues which would warrant the election being setaside does the right to an evidentiary hearing exist.3Absent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutionalrequirements.4In this case, the Board fully consid-ered Respondent's objections and exceptions and didnot order a hearing, but rather adopted the RegionalDirector's recommendations that they be overruled.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) of the Act isnot entitled to relitigate issues which were or could2 Although Respondent's response and brief to the General Counsel'sMotion for Summary Judgment was mailed before the Board's Notice ToShow Cause was issued a subsequent letter by Respondent dated February11, 1977, indicated its intent that its response and brief serve as writtencause as to why General Counsel's motion should be denied.3 N.L.R.B. v. Modine Manufacturing Co., 500 F.2d 914 (C.A. 8, 1974).Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.l v. N. LR.B., 424 F.2d 818, 828 (C.A.D.C., 1970).s See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67 (0) and 102.69(c).6 Diamond Crystal Salt Company, 222 NLRB 714 (1976), and cases citedin fn. 6 therein. Williams Energy Company, 218 NLRB 1080 (1975).7 In its answer to the complaint Respondent asserts, in effect, that it doesnot have sufficient knowledge or information "as to the Union's status as alabor organization." However, the Board, in its previously referred tohave been litigated in a prior representation proceed-ing.5Aside from the alleged loss of majority status of theUnion, all issues raised by Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.Furthermore, we find no merit in Respondent'sassertion that it is not obligated to bargain with theUnion because it does not believe that the Unionpresently represents a majority of the unit employeesdue to changes in personnel and conditions. Anemployer's bargaining obligation extends for I yearfrom the date of certification and employee turnoverdoes not constitute "unusual circumstances" withinthe Supreme Court's decision in Ray Brooks v.N.L.R.B., 348 U.S. 96 (1954). Consequently, ahearing on employee turnover is not warranted andRespondent's belief about the Union's loss ofmajority status is not a basis upon which it canlawfully refuse to bargain.6We therefore find thatRespondent has not raised any issue which isproperly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.7On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engaged inthe manufacture and sale of induction heating andmelting equipment at its sole facility located inWarren, Ohio. Respondent, in the course of conductof its business operations, ships goods valued inexcess of $50,000 directly to points located outsidethe State of Ohio.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialDecision and Certification of Representative, found the Union to be a labororganization within the meaning of Sec. 2(5) of the Act and therefore thatissue cannot be relitigated herein. Teledyne, Landis Machine, 212 NLRB 73(1974). Respondent also denies that the Union requested bargainingcommencing on or about September 20, and continuing to date. However,attached to the General Counsel's Motion for Summary Judgment arecopies of correspondence between the Union and Respondent. By letterdated September 20, the Union requested negotiations, to which Respon-dent replied on September 28, that it "does not recognize the UnitedSteelworkers of America as the bargaining agent" of its employees.Respondent has submitted nothing to controvert these documents, or theircontents. Accordingly, we deem these allegations of the complaint to betrue. The May Department Stores Company, 186 NLRB 86 (1970); CarlSimpson Buick Inc., 161 NLRB 1389 (1966).318 AJAX MAGNETHERMIC CORP.herein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, CLC,is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All office clerical employees employed by Re-spondent at its location at 1745 Overland Avenue,N.E., Warren, Ohio, excluding all confidentialemployees and all professional employees, guardsand supervisors as defined in the Act, and allother employees.2. The certificationOn October 30, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 8 designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit8on September 15, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 20, 1976, andall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about September 28, 1976, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceSeptember 28, 1976, and at all times thereafter,refused to bargain collectively with the Union as the8 Although the unit description as certified by the Board did not containthe specification of Respondent's employees located at the above address inWarren, Ohio, it is implicit therein that the unit comprises such employees.exclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ajax Magnethermic Corporation is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO,CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. All office clerical employees employed byRespondent at its location at 1745 Overland Avenue,N.E., Warren, Ohio, excluding all confidential319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and all professional employees, guardsand supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since September 15, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 28, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Ajax Magnethermic Corporation, Warren, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO, CLC, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All office clerical employees employed by Re-spondent at its location at 1745 Overland Avenue,N.E., Warren, Ohio, excluding all confidentialemployees and all professional employees, guardsand supervisors as defined in the Act, and allother employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its offices and place of business inWarren, Ohio, copies of the attached notice marked"Appendix."9Copies of said notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedSteelworkers of America, AFL-CIO, CLC, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All office clerical employees employed byRespondent at its location at 1745 OverlandAvenue, N.E., Warren, Ohio, excluding all320 AJAX MAGNETHERMIC CORP.confidential employees and all professionalemployees, guards and supervisors as de-fined in the Act, and all other employees.AJAX MAGNETHERMICCORPORATION321